IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


HAROLD PENNINGTON AND NANCY              : No. 69 EM 2017
PENNINGTON, HUSBAND AND WIFE             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
UNITED STATES STEEL                      :
CORPORATION                              :
                                         :
                                         :
PETITION OF: FORD MOTOR COMPANY


                                     ORDER



PER CURIAM

     AND NOW, this 13th day of July, 2017, the Petition for Review is DENIED.